Title: From George Washington to Rufus King, 6 December 1797
From: Washington, George
To: King, Rufus



Dear Sir,
Mount Vernon 6th Decemr 1797

Your favor of the 6th of September has been duly received, and for the information contained in the enclosure, respecting Genl Lafayette, I offer you my thanks. The footing on which his releasement is placed by the Emperor, & the succeeding event in Paris,

on the 4th of September, renders his proceedings after he gets to Hamburgh, problematical.
Should these circumstances (for it is not easy to say what effect the latter may have on his prospects in France) induce him to steer his course immediately for this Country, it will be a matter of sore regret to him, & his Son, that they shall have passed each other on the Ocean.
Deluded (though not designedly) by premature information of his parents liberation & journeying to France, by a correspondent at Hamburgh, his eagerness to embrace them, and his Sisters, in the first moments of their reception in France; the fear of a winter passage (should he delay his departure); and persuasion, as he left his native country under the authority of the Government, that he had nothing to apprehend from his return to it; overcame my advice to him to await a direct account from his father, which would not only have ascertain’d the fact, but might also have pointd out a course which he would have him pursue. Nay, I went so far as to tell him, that although it was not probable, it was nevertheless possible, he might be disappointed of his object, by the means which seems likely to have happened; but his purpose, from the considerations already mentioned, were not to be diverted; and being excited by the purest filial affection, for he is realy a sensible, amiable, and valuable youth, I shall feel much for the disappointment of both parties, if they do not meet in Europe. With the highest esteem & regard—I am, My dear Sir, Your most Obedt & Obliged Hble Sert

Go: Washington

